Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The application comprises claims directed to the following patentably distinct species: 
    Species A: The invention of Figs.2-4, where the polarization control is positioned after the collimating lens without a retardant. 
    Species B: The invention of Figs.5-8 where the polarization control is positioned after beamsplitter together with a retardant.
These species are independent or distinct because they have mutually exclusive characteristics, thus having a search and/or examination burden by requiring different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) and the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Further, the prior art applicable to one species would not likely be applicable to another species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are held to be generic. Further, applicants are required to point out which claims correspond with which species, including new or amended claims. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
(a) the species require a different field of search due to their mutually exclusive characteristics (for example, searching different classes/subclasses or electronic resources, or employing different search queries)
(b) the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of inventions (ii) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143). and (iii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with David Villapando on 26 September, 2022 a provisional election was made without traverse to prosecute the invention of Species B, Figs.4-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 3 and 6 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention, and claims 1-2, 4-5 and 7-8 are examined. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-2, 4-5 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claim 1, the claim reads “collecting image light from an illuminated scene; directing image light from the medical scope along a single optical channel…” [lines 3-4]. It is unclear if the light being directed is the collected image light. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that the directed light is the collected light. 
In regards to claim 5, the claim reads "the content of the received image" [line 3].  There is insufficient antecedent basis for these limitations in the claim. Therefore, the claim is unclear. For the purposes of prosecution, “the content” is assumed to be a new item, and “the received image” is assumed to be the same as the image light of claim 1. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4 and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Namii (US PGPUB 2013/0235174). 
In regards to Claim 1, Namii discloses a method of producing enhanced images from a medical scope, comprising: 
collecting image light from an illuminated scene [para.51]; 
directing image light from the medical scope along a single optical channel [light path from 1 to 4, Fig.1] with the image light in a substantially afocal state [para.51], 
splitting the image light from the single optical channel into a first portion of light [light split to 3a, Fig.1, para.58] and a second portion of light [light split to 3b, Fig.1, para.54, 58]; 
adjusting an intensity of the first portion of light relative to the second portion of light by manipulating the polarization properties of the the first portion of light [via 5, Fig.1, para.18, 50, 56-58, 89]; 
directing the first portion of light along a first optical path [path to 3a, Fig.1] and the second portion of light along a second optical path [path to 3b, Fig.1]; 
focusing the first portion of image light on a first area [3a, Fig.1] of a first image sensor [3, Fig.1, para.50, 53] and forming thereby a first detected image [para.53, 58]; and 
focusing the second portion of image light a second area [3b, Fig.1] of the first image sensor separate from the first area of the first image sensor [para.58] and forming thereby a second detected image [para.53, 58].
In regards to Claim 4, Namii discloses the method according to claim 1 wherein the splitting the image light comprises splitting the image light based on polarization, resulting, thereby in the first portion of light having different polarization properties from the second portion of light [para.54].
In regards to Claim 8, Namii discloses the method according to claim 1 wherein the first and second images are imaged onto a common sensor [3, Fig.1, para.53, 58].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Namii (US PGPUB 2013/0235174) in view of Kiser et al. (US PGPUB 2017/0238029)
In regards to Claim 2, Namii discloses the method according to claim 1, however does not positively teach the step of processing image data from the first detected image and the second image to generate a single combined image with higher dynamic range than either the first or second detected image taken individually.
Kiser teaches a method of producing enhanced images comprising splitting image light into multiple beams on different paths [113, Figs.1, 3, para.26, 36], focusing the beams onto different image sensors [211, 213, 261, Fig.3, para.41] to create detected images resulting from differing amounts of light [125, Figs.1, 3, para.12, 29, 31], and
processing image data from the detected images to generate a single combined image with higher dynamic range than any of the detected images taken individually [139, 145, Fig.1, para.6, 26, 29, 31]. 
	Therefore it would have been obvious to one having ordinary skill in the art to modify the method disclosed by Namii to have the step of creating an image with higher dynamic range in accordance with the teachings of Kiser. This would be done for the predictable benefit of obtaining an image with higher dynamic range. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Namii (US PGPUB 2013/0235174) in view of Suda (US PGPUG 2008/0232131).
In regards to Claim 5, Namii discloses the method according to claim 1, wherein a polarizing optical element [5, Fig.1, para.18, 50] modifies the relative intensity of the first image with respect to the second image [para.89] for the purpose of achieving a desired brightness [para.89, 92] 
however does not positively disclose that this is done dynamically based on the content of the received image, ie. does not teach that this automatically occurs. 
Namii further discloses a received image [Fig.1b]. 
Suda teaches an imaging system wherein brightness is automatically adjusted based on brightness evaluated in an image received by an imaging system [claim 5]. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the method such that the polarizing optical element modifies brightness dynamically based on the content of the received image, ie. dynamic automation, in accordance with the teaching of Suda. This would be done for the predictable result of equalizing brightness of the images. 
Allowable Subject Matter
	Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, a method of making enhanced images from an endoscope, comprising: 
directing image light, in a substantially afocal state, from the endoscope along an optical channel, 
splitting the image light from the optical channel into first and second light portions, directing the first light portion along a first optical path, the second light portion along a second optical path
manipulating polarization properties of one or more of the image light and the first and second light portions to adjust the relative intensity of the first light portion vs that of the second light portion, 
focusing the light portions onto different, nonoverlapping areas of one or two image sensors to form two detected images, 
modifying the relative intensity of one of the detected images versus the other dynamically based on content of the image light, this accomplished by varying the retardance of an active retarder paired with a polarizer, such change in the retardance causes the relative intensity to change. 
Namii (US PGPUB 2013/0235174) teaches the above except for modifying the relative intensity of one of the detected images versus the other dynamically based on content of the image light, this accomplished by varying the retardance of an active retarder paired with a polarizer, such change in the retardance causes the relative intensity to change, instead teaching modifying the relative intensity of the first image with respect to the second image to obtain a desired brightness.
Suda (US PGPUG 2008/0232131) teaches automatically adjusting brightness based on the brightness evaluated in a received image. 
In obvious combination, the above prior art teaches the above method except for that the relative intensity is modified by varying the retardance of an active retarder paired with a polarizer, such change in the retardance causes the relative intensity to change. 
There is no reason or suggestion provided in the prior art to modify the above prior art to have the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795